            Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

DISPLAY TECHNOLOGIES, LLC,            §
                                      §
      Plaintiff,                      §                       Case No: 6:21-cv-00766
                                      §
vs.                                   §                       PATENT CASE
                                      §
MERCEDES-BENZ USA, LLC,               §
                                      §
      Defendant.                      §
_____________________________________ §

                                           COMPLAINT

       Plaintiff Display Technologies, LLC (“Plaintiff” or “Display”) files this Complaint

against Mercedes-Benz USA, LLC (“Defendant” or “Mercedes”) for infringement of United

States Patent No. 9,300,723 (the “‘723 Patent”).

                               PARTIES AND JURISDICTION

       1.       This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.       Plaintiff is a Texas limited liability company with a place of business at 1 East

Broward Boulevard, Suite 700, Ft. Lauderdale, FL 33301.

       4.       On information and belief, Defendant is a Delaware limited liability company

with a principal place of business at 1 Mercedes-Benz Drive, Sandy Springs, GA 30328. On

information and belief, Defendant may be served through its registered agent, The Corporation

Trust Company, Corporation Trust Center, 1209 Orange St, Wilmington, DE 19801.



 COMPLAINT                                                                                    Page | 1
             Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 2 of 12




        5.       This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted business

in this District, and/or has engaged in continuous and systematic activities in this District.

        6.       Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.       On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because acts of infringement are occurring in this District and Defendant has a regular

and established place of business in this District at, for example, 1625 N Valley Mills Dr, Waco,

TX 76710.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,300,723)

        8.       Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.       This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.      Plaintiff is the owner by assignment of the ‘723 Patent with sole rights to enforce

the ‘723 Patent and sue infringers.

        11.      A copy of the ‘723 Patent, titled “Enabling social interactive wireless

communications,” is attached hereto as Exhibit A.

        12.      The ‘723 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        13.      Defendant has infringed and continues to infringe one or more claims, including

at least Claim 12 of the ‘723 Patent by making, using, and/or selling media systems covered by



  COMPLAINT                                                                                      Page | 2
         Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 3 of 12




one or more claims of the ‘723 Patent. For example, Defendant makes, uses, and/or sells the

Mercedes-Benz car infotainment system, and any similar products (“Product”). Defendant has

infringed and continues to infringe the ‘723 Patent in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 12, the Product is configured to receive a media file (e.g., music

file or songs video) from a wireless mobile device (e.g., mobile phone) over a communication

network (e.g. Bluetooth network). The wireless mobile device (e.g., mobile phone) sends data

(e.g., music file) to the media system. Certain aspects of this element are illustrated in the

screenshots below and/or those provided in connection with other allegations herein.




       15.     The Product includes a wireless receiver (e.g., Bluetooth receiver). Certain

aspects of this element are illustrated in the screenshots below and/or in those provided in

connection with other allegations herein.




 COMPLAINT                                                                                  Page | 3
          Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 4 of 12




       16.     The Product includes a security measure. For example, the Product must be

paired and connected by inputting a password and/or Bluetooth code (i.e., a security measure) to

a wireless mobile device (e.g., mobile phone) before receiving a media file. Certain aspects of

this element are illustrated in the screenshots below and/or those provided in connection with

other allegations herein.




 COMPLAINT                                                                                 Page | 4
         Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 5 of 12




       17.     The Product is disposed in an accessible relation to at least one interactive

computer network (e.g., Bluetooth network) that has a wireless range structured to permit

authorized access (e.g., via pairing code) to said at least one interactive computer network.

Certain aspects of this element are illustrated in the screenshots below and/or those provided in

connection with other allegations herein.




 COMPLAINT                                                                                  Page | 5
          Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 6 of 12




       18.     When the wireless mobile device is within the wireless range, the wireless mobile

device is detectable by the media system (e.g., the media system automatically detects a

smartphone when the mobile device is within Bluetooth range). Certain aspects of this element

are illustrated in the screenshots below and/or those provided in connection with other

allegations herein.




 COMPLAINT                                                                                 Page | 6
          Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 7 of 12




       19.     At least one digital media file (e.g., music file) is initially disposed on the wireless

mobile device (e.g., the mobile phone includes one or more music files). Certain aspects of this

element are illustrated in the screenshots below and/or those provided in connection with other

allegations herein.




 COMPLAINT                                                                                       Page | 7
         Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 8 of 12




       20.     The media system is structured to detect the wireless mobile device disposed

within the wireless range (e.g., media system automatically detects the mobile phone when it is

within Bluetooth range). Certain aspects of this element are illustrated in the screenshots below

and/or those provided in connection with other allegations herein.

       21.     A communication link (e.g., Bluetooth) is structured to dispose the media system

and the wireless mobile device (e.g., mobile phone) in a communicative relation with one another

via the at least one interactive computer network. Certain aspects of this element are illustrated

in the screenshots below and/or those provided in connection with other allegations herein.




 COMPLAINT                                                                                    Page | 8
          Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 9 of 12




       22.     The communication link is initiated by the media system. The devices will

automatically connect when the units are in range. Certain aspects of this element are illustrated

in the screenshots below and/or those provided in connection with other allegations herein.




       23.     The wireless mobile device and the media system are structured to transmit the

at least one digital media file there between via the communication link (e.g., media system

allows for the transmission of files between itself and the wireless mobile device; e.g., the mobile



 COMPLAINT                                                                                     Page | 9
           Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 10 of 12




device transmits the music file to the media system). Certain aspects of this element are

illustrated in the screenshots below and/or those provided in connection with other allegations

herein.




          24.   The communication link is structured to bypass the security measure of the media

system for a limited permissible use of the communication link by the wireless mobile device

for only transferring the at least one digital media file to, and displaying the at least one digital

media file on, the media system (e.g., the media system bypasses the security measure of the

Bluetooth network). Certain aspects of this element are illustrated in the screenshots below

and/or those provided in connection with other allegations herein.

          25.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          26.   Defendant’s actions complained of herein are causing irreparable harm and



 COMPLAINT                                                                                     Page | 10
           Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 11 of 12




monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          27.    Plaintiff is in compliance with 35 U.S.C. § 287.

                                   DEMAND FOR JURY TRIAL

          28. Display Technologies, LLC, under Rule 38 of the Federal Rules of Civil Procedure,

requests a trial by jury of any issues so triable by right.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)    Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)    Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,300,723 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)    Award Plaintiff damages resulting from Defendant’s infringement in accordance

with 35 U.S.C. § 284;

          (d)    Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)    Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.




  COMPLAINT                                                                                     Page | 11
        Case 6:21-cv-00766-ADA Document 1 Filed 07/27/21 Page 12 of 12




Dated: July 27, 2021.               Respectfully submitted,



                                    /s/ Jay Johnson
                                    JAY JOHNSON
                                    State Bar No. 24067322
                                    D. BRADLEY KIZZIA
                                    State Bar No. 11547550
                                    KIZZIA JOHNSON, PLLC
                                    1910 Pacific Ave., Suite 13000
                                    Dallas, Texas 75201
                                    (214) 451-0164
                                    Fax: (214) 451-0165
                                    jay@kjpllc.com
                                    bkizzia@kjpllc.com

                                    ATTORNEYS FOR PLAINTIFF




 COMPLAINT                                                               Page | 12
